Citation Nr: 0104437	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Memorial Hospital, Ormond Beach, 
on June 21, 1998.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Daytona Ophthalmic Services on 
June 25, July 9, July 13, July 17, August 10, and September 
28, 1998.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to 
March 1976.  This case originally came to the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 
decision of the Department of Veterans Affairs (VA) Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Gainesville, Florida that denied the appellant's claims 
for reimbursement of unauthorized medical expenses.  In 
December 1999, the case was remanded by the Board for 
additional development and the scheduling of a Travel Board 
hearing.  The appellant was scheduled for a Travel Board 
hearing on July 17, 2000, but he canceled that hearing and 
did not ask for it to be rescheduled.  The RO has now 
returned the case to the Board for appellate review.  The 
appellant has represented himself throughout the course of 
the appeal.

The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Daytona Ophthalmic 
Services on June 25, July 9, July 13, July 17, August 10, and 
September 28, 1998, will be addressed in the REMAND section 
which follows the ORDER section in the decision below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant is service-connected for a residuals of 
acute iridocyclitis of the left eye disability that has been 
assigned a 30 percent disability evaluation.

3.  On June 21, 1998, the appellant received private medical 
treatment for a right eye condition.

4.  The VA did not authorize this private treatment.

5.  At the time of the appellant's treatment, he was not 
rated permanently and totally disabled due to service-
connected disability, nor was he participating in a course of 
vocational rehabilitation under the auspices of the VA and he 
is not service-connected for any right eye disability.  

6.  The right eye condition treated on June 21, 1998 did not 
aggravate the service-connected left eye disability.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at the Memorial Hospital in Ormond Beach, on June 
21, 1998, have not been met; the appellant's claim is legally 
insufficient.  38 U.S.C.A. §§ 1703, 1710, 1728 (West 1991 & 
Supp 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 17.52, 17.120 (2000); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking reimbursement or payment of the cost 
of unauthorized private medical services administered on June 
21, 1998.  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

In regard to whether there had been prior approval, the Board 
accepts that there may have been communication between the 
appellant and VA personnel.  However, a statement to the 
effect that emergencies should go to the emergency room is 
just a statement of fact and no more and a telephone 
recording to that effect does not constitute prior approval 
or approval of treatment rendered.  The Court has held that 
the advice of a doctor to go to a non-VA hospital is not the 
specific type of authorization contemplated by the 
regulations.  Malone v. Gober, 10 Vet. App. 539 (1997).

Turning to those regulations, the provisions of 38 U.S.C.A. 
§ 1703, as implemented in 38 C.F.R. §§ 17.52, 17.53 and 
17.54, provide for hospital care and medical services in non-
VA facilities under certain circumstances.  Such care must be 
authorized in advance.  38 C.F.R. § 17.52 provides that when 
VA or other Government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographic inaccessibility or are not capable of 
furnishing care or services required, VA may contract with 
non-VA facilities for care and that, when demand is only for 
infrequent use, individual authorizations may be used.

The VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, provided three criteria are satisfied.  Those 
criteria are described in 38 C.F.R. § 17.120.  That 
regulation finds that, to the extent allowable, payment or 
reimbursement for the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on the 
basis of a claim timely filed, under the following 
circumstances:

(a)  For veterans with service-
connected disabilities.  Care or 
services not previously authorized 
were rendered to a veteran in need 
of such care or services: 
(1) For an adjudicated service-
connected disability; 
(2) For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability; 
(3) For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability; 
(4) For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
vocational rehabilitation program 
under 38 U.S.C.A. ch. 31 and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated 
under § 17.48(j); and,

(b)  In a medical emergency.  Care 
and services not previously 
authorized or rendered in a medical 
emergency of such nature that delay 
would have been hazardous to life or 
health, and,

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand or obtain prior 
authorization for the services 
required would not have been 
reasonable, sound, wise or 
practicable or treatment had been or 
would have been refused.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2000) (formerly 
38 C.F.R. § 17.80).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that all three statutory requirements have to be met before 
reimbursement can be authorized.  Malone v. Gober, 10 Vet. 
App. 539, 547 (1997).  As all three criteria for payment or 
reimbursement for unauthorized medical expenses have not been 
met in this case, the Board cannot grant the appellant's 
claim on appeal.  38 C.F.R. § 17.120.

Service connection is currently in effect for the residuals 
of acute iridocyclitis of the left eye, including decreased 
visual acuity.  This disability is currently rated as 30 
percent disabling.  

The record shows that the appellant, on June 21, 1998, 
received treatment in the emergency room of the Memorial 
Hospital in Ormond Beach for a chief complaint of 
conjunctivitis of the right eye.  He arrived ambulatory from 
home.  Examination showed redness, pain, photophobia, 
watering and itching.  There was no history of trauma.  The 
right conjunctiva was injected, the left was clear.  The 
emergency room doctor rendered a diagnosis of iritis of the 
right eye.  

The argument has been made that the circumstance of the 
appellant's treatment was an emergency and that VA facilities 
were not available.  However, the Board notes that 
consideration of the emergent nature of the circumstances and 
the availability of a VA facility are not undertaken under 
38 C.F.R. § 17.120 unless a veteran is found to have 
satisfied the requirements of 38 C.F.R. § 17.120(a).  Here, 
the appellant is service connected for residuals of acute 
iridocyclitis of the left eye, including decreased visual 
acuity.  This is his only service-connected disability.  
During the period of private care in question he did not 
receive treatment for any residuals of acute iridocyclitis of 
the left eye, including decreased visual acuity.  It has not 
been shown that the service-connected left eye disability was 
aggravated by the non-service-connected right eye disorder 
for which the appellant received treatment.  The appellant 
does not have a total disability permanent in nature 
resulting from service-connected disability, nor was he a 
participant in a qualifying vocational rehabilitation 
program.  

Therefore, the appellant has not demonstrated that he meets 
the first criterion for payment or reimbursement of medical 
expenses under the provisions of 38 C.F.R. § 17.120(a).  As 
all three criteria for payment or reimbursement of 
unauthorized medical expenses must be met, the Board need not 
address the questions of whether the condition treated at 
that time was emergent, or whether there was an available VA 
medical facility the appellant could have used.  See Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

As previously noted, all of the criteria must be met.  The 
Court has found that in a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since the 
initial legally required element is absent, the appeal is of 
no substantial legal merit.  It appears that there is no 
possible provision to allow a grant of the benefit sought on 
appeal since the statutory and regulatory requirements are 
shown not to have been met.  The legal criteria, not the 
facts, are dispositive of the issue.  

The appellant has failed to state a claim upon which relief 
could be granted, and, as a matter of law, the claim must be 
denied.  Thus, the appellant's claim for payment or 
reimbursement of expenses in association with his treatment 
at the Memorial Hospital in Ormond Beach on June 21, 1998 is 
denied.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred on June 21, 1998 is denied.  


REMAND

Review of the record shows that the appellant is also 
claiming payment or reimbursement for treatment rendered by 
Daytona Ophthalmic Services on various dates between June 25, 
1998, and September 28, 1998.  (The Board notes that while 
the August 1998 Statement of the Case indicates that 
reimbursement for treatment rendered on July 28, 1998 had 
been denied, there is no evidence of record that the 
appellant received treatment on that date or that he received 
any notice of a denial of reimbursement for that date.)  
While it could be assumed that this treatment was rendered as 
follow-up to the emergency room care he received on June 21, 
1998, or is related thereto, the medical records of these 
visits have not been associated for review by the Board.  The 
Board cannot render a decision without reviewing said 
records.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-
2100(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals


 

